

EXHIBIT 10.6
DIAMONDROCK HOSPITALITY COMPANY


Relative TSR Performance Stock Unit Agreement


    


Name of Grantee:_____________________
Target No. of Relative TSR Performance Stock Units Granted: __________ (the
“Target Award”)
Grant Date of Award: March __, _______
Performance Measure: Relative Total Shareholder Return (as described in Exhibit
A).
Pursuant to the DiamondRock Hospitality Company Amended and Restated 2004 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
DiamondRock Hospitality Company (the “Company”) hereby grants a deferred stock
award pursuant to Section 8 of the Plan consisting of the number of Relative TSR
Performance Stock Units (“Performance Stock Units”) listed above (the “Award”)
to the Grantee named above. Each Performance Stock Unit shall relate to one
share of Common Stock, par value $0.01 per share (the “Stock”) of the Company,
subject to the restrictions and conditions set forth herein and in the Plan, and
subject to the performance of the Company’s stock relative to the Peer Set (as
defined in Exhibit A) as calculated in accordance with Exhibit A (the
“Performance Goals”).
1.Definitions
(a)    The following terms shall have the meanings ascribed to them in the
Severance Agreement between Grantee and the Company: (i) “Cause,” (ii) “Change
in Control,” (iii) “Good Reason,” (iv) “Disability,” and (v) “Retirement.”
2.    Acceptance of Award; Rights as Shareholder.
(a)     The Grantee hereby acknowledges and understands that the Award
represents a commitment of the Company to issue shares of Stock in the future,
subject to the attainment of the Performance Goals and the receipt by the
Company of a fully executed copy of this Agreement.
(b)    The Award shall be settled by transferring to the Grantee a number of
shares of Stock based on the Target Award (as adjusted pursuant to Section 3)
if, and only to the extent that, the Performance Goals are achieved during the
period commencing on the Grant Date (the “Commencement Date”) through, and
including, February 27, 20__ (the “Performance Cycle”). The Administrator shall
certify after the completion of the Performance Cycle, whether and to what
extent the Performance Goals have been met. The actual number of shares of Stock
to be issued to the Grantee will vary depending upon the attainment of the
Performance Goals, and could be more or less than the Target Award specified
above.
(c)    Upon such certification, the relevant number of shares of Stock (less
withholding for tax purposes), in the form of fully vested shares of Stock,
shall be issued and




--------------------------------------------------------------------------------



delivered to, or otherwise registered in book entry in the name of, the Grantee,
and the Grantee’s name shall be entered as the stockholder of record on the
books of the Company and shall have all the rights of a shareholder with respect
to such shares of Stock. Such vested shares of Stock shall be so issued and
delivered to the Grantee no later than one month after the end of the
Performance Cycle.
3.    Dividends.
Dividends on the shares of Stock underlying the Performance Stock Units shall
not be paid to the Grantee unless and until the Grantee vests in, and is issued,
the relevant shares of Stock underlying the Performance Stock Units. The Grantee
shall not be entitled to receive dividends with respect to Performance Stock
Units that do not vest. Upon the vesting of the Performance Stock Units, the
Grantee shall receive an additional number of shares of Stock equal to the
dividends paid with respect to such vested Performance Stock Units based on the
following assumptions: (i) that the Grantee had received the number of shares of
Stock on the Grant Date corresponding to the number of Performance Stock Units
in which the Grantee actually vests, and (ii) all of the dividends that would
have been paid on such shares of Stock had they been issued on the Grant Date
during the period from the Grant Date to the date of vesting were reinvested in
Stock on the dividend payment date, utilizing the closing price on the New York
Stock Exchange on each date that dividends were paid.
4.    Vesting of Performance Shares.
(a)    Subject to Sections 4(b), 4(c), 4(d) and 4(e), at the end of the
Performance Cycle, the Grantee shall vest in the Award to the extent determined
in accordance with Exhibit A.
(b)    Subject to Sections 4(c), 4(d) and 4(e), if the Grantee ceases to have
any employment or other service relationship with the Company as an employee for
any reason prior to the end of the Performance Cycle, the unvested Award shall
be cancelled and no Stock shall be issued to the Grantee. The Grantee’s
eligibility to receive any shares of Stock in connection with the Award is
conditioned on (i) the Grantee’s continuous employment or other service
relationship with the Company through the last day of the Performance Cycle and
(ii) the attainment of the Performance Goals.
(c)    Notwithstanding anything contained herein to the contrary, the Award
shall vest immediately and shall not be cancelled as described in Section 4(b)
above if the Grantee’s employment is terminated due to Grantee’s death or
Disability. In case of the occurrence of either such event, the actual numbers
of shares of Stock to be issued to the Grantee will be determined in accordance
with Exhibit A except that the TSR Multiplier shall be deemed to be 100% and
such shares of Stock shall be issued as soon as reasonably practicable after
such death or Disability.
(d)    Notwithstanding anything contained herein to the contrary, the Award
shall be subject to continued vesting and shall not be cancelled as described in
Section 4(b) above if the Grantee’s employment is terminated (i) without Cause,
(ii) by Grantee for Good Reason or (iii) upon Retirement, and, in all such
cases, the Grantee adheres to all restrictions,

2



--------------------------------------------------------------------------------



covenants and promises in the Severance Agreement, including execution and
delivery of a general release in accordance with the Severance Agreement. In
case of the occurrence of any such event, at the end of the Performance Cycle,
the actual number of shares of Stock to be issued to the Grantee will be
determined in accordance with Exhibit A except that the TSR Multiplier shall be
deemed to be 100%. For the avoidance of doubt, any such continued vesting shall
mean that the Grantee does not need to be continuously employed through the end
of the Performance Cycle, but the Award will still be paid at the end of the
Performance Cycle in accordance with the provisions of Section 2(c) hereof.
(e)    Notwithstanding anything contained herein to the contrary or in Section
3(c) of the Plan, in the event of a Change in Control, the Performance Cycle
shall be deemed to have ended on the day immediately preceding the Change in
Control and the attainment of the Performance Goals shall be calculated by
reference to the Stock Price on the date immediately preceding the Change in
Control. However, the actual number of shares of stock determined to be issued
to such Grantee shall vest as follows:
(i) Such shares of Stock shall vest as of the date immediately preceding the
Change of Control if the surviving or successor entity in the Change in Control
does not continue, assume or replace such shares of Stock with a substitute
grant with the same intrinsic value; or
(ii) If the surviving or successor entity in the Change in Control continues,
assumes or replaces such shares of stock with a substitute grant with the same
intrinsic value (“Substitute Stock”), then such shares of Substitute Stock shall
vest on the earlier of (x) the last day of the Performance Cycle if the Grantee
provides continuous service to the Company or an affiliate or the surviving or
successor entity or one of its affiliates until the last day of the Performance
Cycle or (y) the date that Grantee’s service to the Company or an affiliate or
the surviving or successor entity or one of its affiliates is terminated (A)
without Cause, (B) by Grantee for Good Reason, (C) due to Grantee’s death or
Disability or (D) upon Retirement; provided, further, such shares of Substitute
Stock shall not vest and Grantee will have no right to receive such shares if
Grantee is terminated with Cause or Grantee’s employment is terminated by
Grantee without Good Reason prior to the end of the Performance Cycle. For
avoidance of doubt, Substitute Stock can only have the same intrinsic value if
it is in the form of publicly registered stock that is readily traded on a major
stock exchange.
5.    Delivery of Stock.
The Company shall not be obligated to deliver any shares of Stock in accordance
with the terms of the Award until (i) all federal and state laws and regulations
as the Company may deem applicable have been complied with; (ii) the shares have
been listed or authorized for listing upon official notice to the national stock
exchange on which the Common Stock is traded or have otherwise been accorded
trading privileges; and (iii) all other legal matters in connection with the
issuance and delivery of the shares have been approved by the Company’s General
Counsel, or, in the absence of a Company General Counsel, the Company’s outside
legal counsel.

3



--------------------------------------------------------------------------------



6.    Incorporation of Plan.
Notwithstanding anything herein to the contrary, this Agreement shall be subject
to, and governed by, all the terms and conditions of the Plan, including the
powers of the Administrator set forth in Section 2(b) of the Plan. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.
7.    Transferability.
This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. The Award, and any shares of Stock
issuable with respect to the Award may not be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of or
encumbered, whether voluntarily or by operation of law until (i) the Award has
vested as provided in Section 4 of this Agreement and (ii) shares of Stock have
been issued to the Grantee. Any attempted disposition of Stock not in accordance
with the terms and conditions of this Section 7 shall be null and void, and the
Company shall not reflect on its records any change in record ownership of any
shares of Stock as a result of any such disposition, shall otherwise refuse to
recognize any such disposition and shall not in any way give effect to any such
disposition of any shares of Stock.
8.    Tax Withholding.
Upon the settlement of the Award, the Company shall withhold from the shares of
Stock to be issued to the Grantee, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the minimum Federal, state and local tax
required to be withheld by the Company as a result of such taxable event.
9.    Miscellaneous.
(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at Grantee’s place of employment, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.
(b)    This Agreement does not confer upon the Grantee any rights with respect
to continuation of employment by the Company or any Subsidiary.

4



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
DIAMONDROCK HOSPITALITY COMPANY






By:        
Name:
Title:




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:                
Grantee’s Signature





5



--------------------------------------------------------------------------------



Exhibit A


Determination of Relative Total Shareholder Return
The actual number of shares of Stock, if any, to be issued to the Grantee is
equal to the Target Award plus an additional number of shares of Stock to
reflect dividends paid during the Performance Cycle, determined in accordance
with Section 3 of the Relative TSR Performance Stock Unit Agreement (such
amount, the “Adjusted Target Amount”) multiplied by the TSR Multiplier (as
determined below), subject to a maximum payout of 150% of the Target Award.
For purposes of determining the TSR Multiplier, the following terms shall have
the meanings ascribed to them below:
“Company Percentile Ranking” means the rank expressed as a percentile of the
Company TSR among the Peer TSR of each of the companies in the Peer Set,
determined as follows: If the company TSR equals the Peer TSR of any company in
the Peer Set, then the Company’s percentile ranking shall equal the percentile
of such company in the Peer Set. If the Company’s TSR does not equal the Peer
TSR of any company in the Peer Set, the Company’s percentile ranking shall be
determined by linear interpolation between the company in the Peer Set with a
Peer TSR immediately below the Company TSR and the company in the Peer Set with
a Peer TSR immediately above the Company TSR.


“Company TSR” means the total percentage return per share achieved by the
Company’s Stock over the Performance Cycle, assuming contemporaneous
reinvestment in the Stock of all dividends and other distributions at the
closing price of one share of Stock on the date such dividend or other
distribution was paid, based on the Initial Stock Price and the Final Stock
Price.
“Final Stock Price” means the Stock Price on the last day of the Performance
Cycle.
“Initial Stock Price” means the Stock Price on the Commencement Date.
“Peer Final Stock Price” means the Stock Price on the last day of the
Performance Cycle of each company in the Peer Set.
“Peer Initial Stock Price” means the Stock Price on the Commencement Date, of
each company in the Peer Set.
“Peer Set” means, each of the following companies:
Ashford Hospitality Trust    Host Hotels & Resorts    RLJ Lodging Trust
Chesapeake Lodging Trust    LaSalle Hotels            Strategic Hotels & Resorts
FelCor Lodging        Pebblebrook Hotel Trust    Sunstone Hotel Investors

6



--------------------------------------------------------------------------------



If any of such companies ceases to exist at any time during the Performance
Cycle, then the Administrator shall make a determination whether to retain the
then-remaining Peer Set with such adjustment as the Administrator shall
determine or whether to add another company with appropriate adjustment to the
calculation of the TSR Multiplier set forth herein.
“Peer Set Rank” means the percentile rank of each company in the Peer Set
determined as follows: Each company in the Peer Set will be ranked in order of
the Peer TSR determined for such company. The company with the highest rank
shall be deemed to have a percentile rank of 100% and the company with the
lowest rank shall be deemed to have a percentile rank of 0%. Each of the
remaining companies will be assigned a percentile rank equal to (i) (A) 100%
divided by (B) the number of companies in the Peer Set less 1, multiplied by
(ii) the number of companies below such company in the Peer TSR ranking. For
example, if there are nine companies in the Peer Set, then the company with the
highest Peer TSR will have a percentile rank equal to 100%, the next highest
will have a percentile rank equal to 87.5%, the next highest, 75% and so on so
that the company with the second to lowest Peer TSR will have a percentile
ranking of 12.5% and the lowest, 0%.


“Peer TSR” means the total percentage return per share achieved by the stock of
each company in the Peer Set over the Performance Cycle, assuming
contemporaneous reinvestment in such stock of all dividends and other
distributions at the closing price of one share of such stock on the date such
dividend or other distribution was paid, based on the Peer Initial Stock Price
and the Peer Final Stock Price for each company in the Peer Set.
“Stock Price” means, as of a particular date, the average closing price of one
share of Company Stock or one share of the stock of each company in the Peer
Set, as the case may be, for the 30 consecutive trading days ending on, and
including, such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date).
The TSR Multiplier will be determined in accordance with the chart below.


Company Percentile Ranking
TSR Multiplier
Less than 30th percentile
0%
Equal to 30th percentile
50%
Equal to 50th percentile
100%
Equal to 75th percentile
150%
Greater than 75th percentile
150%




7



--------------------------------------------------------------------------------



If the Company Percentile Ranking is greater than 30% but less than 75%, then
the TSR Multiplier will be determined by linear interpolation based on the
nearest lower and nearest higher Company Percentile Ranking and TSR Multiplier
in the table above.

8

